Per Curiam.
This cause presents a controversy wholly within the jurisdiction of the court of civil appeals, hut for the *688fact that the bill charges the unconstitutionality of chapter 236 of the Acts of 1907, under which the defendant county board of education was created. But this question seems to have been abandoned. It is not referred to in the brief of complainant’s counsel, and we see nothing in the act which Avould justify the court-in taking up- the question on its own motion. Under such circumstances there is no constitutional question before the' court, and the case'is entirely with the court of civil appeals. The cause is therefore ordered to be transferred to that court.
A "copy of this opinion will be attached to the record and accompany the transfer.